Citation Nr: 1809859	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-20 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to December 2010.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied service connection for bilateral hearing loss.  The RO in St. Petersburg, Florida currently has jurisdiction over the Veteran's claim.

In November 2015, the Board remanded this matter for further development.

As noted in the Board's November 2015 remand, the issue of entitlement to service connection for tinnitus has been raised in the Veteran's June 2014 substantive appeal (VA Form 9) and in a November 2014 "Statement of Representative in Appeals Case" (VA Form 646).  However, as this matter has not yet been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over it, and it must again be referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 19.9 (b) (2017). See also 38 C.F.R. § 3.150 (a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R §§ 3.160  and 20.201 (2017) (requiring that claims and notices of disagreement be filed on standard forms).


FINDING OF FACT

The Veteran has not had bilateral hearing loss to an extent recognized as a disability for VA purposes throughout the pendency of the claim or any time.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability are not met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.303, 3.385 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in June 2010, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for bilateral hearing loss.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the June 2010 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service VA treatment records.  The Veteran has not identified, and the evidence does not otherwise reflect, that there are any outstanding relevant private medical records.  Also, a VA audiological examination was conducted to assess the nature and etiology of the Veteran's claimed hearing loss disability.

In its November 2015 remand, the Board instructed the agency of original jurisdiction (AOJ) to ask the Veteran to identify any outstanding VA or private treatment records and to afford the Veteran a VA audiological examination to assess the nature and etiology of any current hearing loss.  A new VA examination was necessary because there was no evidence of any hearing loss disability as defined by VA and the Veteran suggested that his hearing loss had worsened since the most recent VA examination in August 2010.

In a January 2016 letter, the Veteran was asked to identify any outstanding VA and private treatment records and to complete the appropriate authorization form so as to allow VA to obtain any private treatment records.  Copies of the authorization forms (VA Forms 21-4142 and 21-4142a) were included with the letter.  The Veteran has not identified any outstanding treatment records and has not otherwise completed an authorization form so as to allow VA to obtain any private treatment records.  In this regard, VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C. § 5103A (b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159  (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  Thus, VA has no further duty to attempt to obtain any additional treatment records.

Moreover, the AOJ scheduled the Veteran for a VA audiological examination in April 2016, but he failed to report for the scheduled examination.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655 (a), (b) (2017).  The claim for service connection for bilateral hearing loss was an original compensation claim, filed on the formal application VA Form 21-526c.

The Veteran has not provided any reason for his failure to report to the scheduled audiological examination and he has made no attempt to contact VA to request that the examination be rescheduled.  While there are no letters notifying the Veteran of the examination associated with his claims file, the Court has held that the presumption of regularity applies to notice of VA examinations.  See Kyhn v. Shinseki, 24 Vet. App. 228, 237 (2011).  That decision was vacated on other grounds in Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  There has been no subsequent precedential opinion on this question.  However, the Court has held that the absence of copies of letters notifying a veteran of VA examinations in the claims file does not preclude application of the presumption that the veteran received proper notice.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  In this case, even if there were an allegation of non-receipt, such allegation alone does not constitute clear evidence to rebut the presumption of regularity.  Id.   Given the absence of any specific contentions in this regard, the Board finds that the presumption of regularity has not been rebutted and notice of the April 2016 VA audiological examination is presumed to have been received by the Veteran.

As there is insufficient evidence of good cause for the Veteran's failure to report to the required VA audiological examination, his claim of service connection for bilateral hearing loss disability shall be decided based on the evidence of record.  See C.F.R. § 3.655 (a), (b).  The April 2016 audiological examination was necessary in order to determine whether the Veteran has a hearing loss disability as defined by VA and, if so, to obtain a medical opinion as to the etiology of the disability.  As explained below, the evidence is otherwise insufficient to grant service connection for bilateral hearing loss disability.

Hence, the AOJ substantially complied with the Board's November 2015 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the claim decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Analysis

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 U.S.C. §§ 1110, 1131; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  3.385.

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In this case, the Veteran contends that he has a current bilateral hearing loss disability and that this disability is related to exposure to loud noises in service.  He is competent to report noise exposure in service and hearing impairment, his service records document evidence of noise exposure and some hearing impairment in service, and the Board has basis to challenge the credibility of his reports. Regardless of such evidence, however, the claim of service connection for bilateral hearing loss disability must nevertheless be denied because there is no competent evidence that the Veteran has experienced hearing loss to an extent recognized as a disability for VA purposes at any time since his claim of service connection for hearing loss was received in June 2010 or prior thereto.  Cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

The Veteran was afforded a VA audiological examination in August 2010.  During that examination, his pure tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right ear
10
20
15
15
30
Left ear
20
15
20
15
20

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  

The above evidence does not establish bilateral hearing loss to the extent recognized as a disability for VA purposes, and neither the Veteran nor his representative has alluded to the existence of any other evidence establishing a current bilateral hearing loss disability.  Despite the Veteran's competent and credible reports of in-service noise exposure and symptoms associated with hearing impairment, the determination of whether hearing loss constitutes a disability for VA purposes is determined by a mechanical application of the definition found in 38 C.F.R. § 3.385 to audiometric (pure tone threshold and Maryland CNC) testing results.  The provisions of 38 C.F.R. § 3.385 do not authorize a finding of hearing loss disability when pure tone thresholds and/or speech recognition scores fail to meet the requirements of the regulation.  Hence, although the Veteran has reported complaints of hearing loss, the Board is bound by the testing results and has no discretion in this regard. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. §§ 1110, 1131.  Thus, where, as here, the evidence establishes that the Veteran does not have the hearing loss disability for which service connection is sought, pursuant to the applicable regulation that defines the disability in terms of audiometric and speech recognition scores, there can be no valid claim for service connection.  See Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at  225.  As such, service connection for bilateral hearing loss disability must be denied because the first criterion for an award of service connection-evidence of a current disability upon which to predicate such an award-has not been met. 

Accordingly, the Board finds that the claim of service connection for bilateral hearing loss disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in this instance.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


